                 1
                 2
                 3                                UNITED STATES DISTRICT COURT
                 4                                        DISTRICT OF NEVADA
                 5                                                    ***
                 6    DWANE BUNBURY,                                         Case No. 2:19-CV-729 JCM (GWF)
                 7                                           Plaintiff(s),                      ORDER
                 8           v.
                 9    USAA SAVINGS BANK,
               10                                         Defendant(s).
               11
               12            Presently before the court is the matter of Bunbury v. USAA Savings Bank, case number
               13     2:19-cv-00729-JCM-VCF.
               14            On May 14, 2019, petitioner Carlos C. Alsina-Batista filed a petition for permission to
               15     practice pro hac vice. (ECF No. 6). On May 21, 2019, petitioner filed a second corrected
               16     petition in compliance with the court’s order. (ECF No. 12). The second corrected petition
               17     shows that petitioner’s office is located at 4740 Green River Rd., Suite 310, Corona, California.
               18     Id. However, page two of the petition shows that petitioner is practicing in Texas. Id. In light of
               19     this inconsistency, the court will deny petitioner’s verified petition (ECF No. 12). See LR IA 11-
               20     2(h) (“The court may grant or deny a petition to practice under this rule.”).
               21            Petitioner shall file, within ten (10) days of the entry of this order, a verified petition that
               22     fully complies with the applicable local rules. Failure to timely comply will result in “the
               23     striking of any and all documents previously filed by the attorney.” LR IA 11-2(j).
               24            Accordingly,
               25            IT IS SO ORDERED.
               26            DATED May 28, 2019.
               27
                                                                     __________________________________________
               28                                                    UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
